Case 0:19-cv-61436-RKA Document 59 Entered on FLSD Docket 10/16/2019 Page 1 of 3


                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                           FT. LAUDERDALE DIVISION
                           CASE NO. 19-61436-CIV-ALTMAN
  CERTAIN UNDERWRITERS AT LLOYD’S
  OF LONDON SUBSCRIBING TO
  POLICY NO. FD000507,
        Petitioner,
  v.
  PETER SOTIS, individually, and
  INTERNATIONAL ASSOCIATION OF
  NITROX DIVERS, INC. d/b/a IANTD,
  d/b/a IAND, INC., d/b/a IANTD WORLD
  HEADQUARTERS, a Florida Corporation, and
  SANDRA STEWART, as Personal Representative
  of the Estate of ROBERT STEWART,
        Respondents.
                                                           /
  NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE OF PETER
   SOTIS AND INTERNATIONAL ASSOCIATION OF NITROX DIVERS, INC

        Petitioner, Certain Underwriters at Lloyd’s of London Subscribing to Policy

  No. FD000507, pursuant to Fed. R. Civ. P. 41 (a) (1) (A) (i), by and through their

  undersigned counsel, hereby files this Notice of this Voluntary Dismissal without

  Prejudice of PETER SOTIS, individually, and, INTERNATIONAL ASSOCIATION

  OF NITROX DIVERS, INC. d/b/a IANTD, d/b/a IAND, INC., d/b/a IANTD WORLD

  HEADQUARTERS, with each party to bear its own costs and fees.

                                            Respectfully submitted,

                                            /s/ Krista Fowler Acuña
                                            Krista Fowler Acuña
                                            Florida Bar No. 650791
                                            kacuna@hamiltonmillerlaw.com
                                            Jason B. Bloom
                                            Florida Bar No. 89772
                                            jbloom@hamiltonmillerlaw.com
                                            HAMILTON, MILLER & BIRTHISEL, LLP
                                            Attorneys for Petitioner
                                            150 Southeast Second Avenue, Suite 1200


                 150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                         TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:19-cv-61436-RKA Document 59 Entered on FLSD Docket 10/16/2019 Page 2 of 3
                                                             CASE NO.: 1:18-cv-22694-DPG


                                             Miami, Florida 33131-2332
                                             Telephone: 305-379-3686
                                             Facsimile: 305-379-3690


                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on October 16, 2019, I electronically filed the
  foregoing document with the Clerk of the Court using CM/ECF. I also certify that
  the foregoing is being served this day on all counsel of record or pro se parties
  identified on the attached Service List in the manner specified, either via
  transmission of Notices of Electronic Filing generated by CM/ECF or in some other
  authorized manner for those counsel or parties who are not authorized to receive
  electronically notices of Electronic Filing.


                                                     /s/ Krista Fowler Acuña
                                                     Krista Fowler Acuña




                                                 2

                  150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                          TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:19-cv-61436-RKA Document 59 Entered on FLSD Docket 10/16/2019 Page 3 of 3
                                                           CASE NO.: 1:18-cv-22694-DPG


                                     SERVICE LIST

  Kelsey K. Black, Esq.                           Krista Fowler Acuña, Esq.
  Black Law P.A.                                  Fla. Bar No. 650791
  1401 E Broward Blvd.,                           kacuna@hamiltonmillerlaw.com
  Suite 204                                       Jason B. Bloom, Esq.
  For Laudedale, Florida 33301                    Florida Bar No. 89772
  Telephone: 954-320-6220                         jbloom@hamiltonmillerlaw.com
  kelsey@kkbpa.com                                Hamilton, Miller & Birthisel, LLP
  paralegal@kkbpa.com                             150 S.E. Second Avenue, Suite 1200
  Attorneys for International                     Miami, Florida 33131
  Association of Nitrox Drivers                   Telephone: 305-379-3686
                                                  Facsimile: 305-379-3690
                                                  Attorneys for Petitioner

  James C. Blake, Esq.                            VIA US MAIL& EMAIL
  The Haggard Law Firm, P.A.                      Peter Sotis
  330 Alhambra Circle                             2865 N. Clearbrook Circle
  First Floor                                     Delray Beach, FL 33445
  Coral Gables, Florida 333134                    PSO564@aol.com
  Telephone: 305-446-5700
  Facsimile: 305-446-1154                         Cc: Neil Bayer, Esq.
  jcb@haggardlawfirm.com                          (Neil@CJCLaw.com)
  jcblecke@bellsouth.net                          Chase Jansson, Esq.
  Attorneys for Respondent Sandra                 (Chase@CJCLaw.com)
  Stewart




                                              3

                150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                        TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
